OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                           FILE COPY
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




8/14/2015                                               COA No. 02-15-00157-CR
MCADOO, TIFFNEY LYNNE Tr. Ct. No. 1247940R                              PD-1045-15
On this day, this Court has granted the Appellant’s motion for an extension of time
in which to file the Petition for Discretionary Review. The time to file the petition
has been extended to Friday, September 18, 2015. NOTE: Petition For
Discretionary Review must be filed with The Court of Criminal Appeals.
                                                                 Abel Acosta, Clerk

                             TIFFNEY LYNNE MCADOO
                             P.O. BOX 330274
                             FORT WORTH, TX 76163
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                           FILE COPY
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




8/14/2015                                               COA No. 02-15-00157-CR
MCADOO, TIFFNEY LYNNE Tr. Ct. No. 1247940R                              PD-1045-15
On this day, this Court has granted the Appellant’s motion for an extension of time
in which to file the Petition for Discretionary Review. The time to file the petition
has been extended to Friday, September 18, 2015. NOTE: Petition For
Discretionary Review must be filed with The Court of Criminal Appeals.
                                                                 Abel Acosta, Clerk

                             2ND COURT OF APPEALS CLERK
                             DEBRA SPISAK
                             401 W. BELKNAP, STE 9000
                             FORT WORTH, TX 76196
                             * DELIVERED VIA E-MAIL *
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                           FILE COPY
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




8/14/2015                                               COA No. 02-15-00157-CR
MCADOO, TIFFNEY LYNNE Tr. Ct. No. 1247940R                              PD-1045-15
On this day, this Court has granted the Appellant’s motion for an extension of time
in which to file the Petition for Discretionary Review. The time to file the petition
has been extended to Friday, September 18, 2015. NOTE: Petition For
Discretionary Review must be filed with The Court of Criminal Appeals.
                                                                 Abel Acosta, Clerk

                             LISA MCMINN
                             STATE PROSECUTING ATTORNEY
                             P.O. BOX 13046
                             AUSTIN, TX 78711
                             * DELIVERED VIA E-MAIL *
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                           FILE COPY
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




8/14/2015                                               COA No. 02-15-00157-CR
MCADOO, TIFFNEY LYNNE Tr. Ct. No. 1247940R                              PD-1045-15
On this day, this Court has granted the Appellant’s motion for an extension of time
in which to file the Petition for Discretionary Review. The time to file the petition
has been extended to Friday, September 18, 2015. NOTE: Petition For
Discretionary Review must be filed with The Court of Criminal Appeals.
                                                                 Abel Acosta, Clerk

                             DISTRICT ATTORNEY TARRANT COUNTY
                             SHAREN WILSON
                             401 WEST BELKNAP
                             FORT WORTH, TX 76196
                             * DELIVERED VIA E-MAIL *